                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                    AT GREENEVILLE

 DAVID BROCK,                                       )
                                                    )
                Plaintiff,                          )
                                                    )
 v.                                                 )          No. 2:19-CV-00119-JRG-CRW
                                                    )
 HAMBLEN COUNTY et al.,                             )
                                                    )
                Defendants.                         )
                                                    )

                             MEMORANDUM OPINION AND ORDER

        Plaintiff, an inmate, brings this civil rights action for violation of 42 U.S.C. § 1983, by and

through counsel, alleging, inter alia, that Defendant Southern Health Partners (“SHP”) failed to

provide constitutionally adequate medical treatment [See Doc. 17]. Now before the Court is SHP’s

motion to dismiss Plaintiff’s claim against it pursuant to Federal Rule of Civil Procedure 12(b)(6)

[Doc. 23]. Plaintiff has not responded to this motion and the time for doing so has passed. See

E.D. Tenn. LR. 7.1(a). Having fully considered the parties’ arguments and the applicable law, the

Court finds that SHP’s motion should be granted.

I.      BACKGROUND

        On July 10, 2018, Plaintiff was booked into the Hamblen County Jail as a pre-trial detainee

[Doc. 17 p.1]. Upon his arrival, Plaintiff informed jail officials that he was a confidential informant

and was highly likely to be injured by other inmates if placed in a “rough” cell [Id. at 4]. On July

15, 2018, Plaintiff, who had been placed in West Block, a notoriously violent and overcrowded

block, was severely beaten by seven other inmates [Id. at 4-5]. He was taken to Lakeway Hospital

where he was diagnosed with spleen laceration and contusions, and thereafter transferred to UT

Hospital for additional treatment, where he was monitored for two days [Id. at 5]. After being

returned to the jail, Plaintiff experienced increasing pain and, despite reporting such to jail officials
and SHP nursing staff, received no medical care and was not returned to the hospital [Id.]. On

July 21, 2018, Plaintiff was taken to Morristown Hamblen Hospital for “severe abdominal pain,

profuse sweating, and a pulsating mass in the abdomen,” where he was given a blood transfusion,

and once stabilized, transferred back to UT Hospital [Id.]. At UT, Plaintiff was immediately taken

into surgery, where he was found to have a grade 5 spleen laceration and found to be in

hemorrhagic shock [Id.].

        Plaintiff filed his complaint on July 15, 2019 against Hamblen County, various Hamblen

County jail officials, the Hamblen County sheriff, the inmates who assaulted him, and Correct

Health Hamblen, LLC, who he alleged was the third party contracted with Hamblen County jail to

provide medical services [Doc. 1]. On November 5, 2019 Defendant Correct Health Hamblen,

LLC filed an answer to the complaint arguing that “the last day Correct Health Hamblen LLC

provided medical services at the Hamblen County jail was June 30, 2018 and thus [it was] not

responsible for any alleged medical act or omission that occurred after that date;” and as such was

not a proper defendant [Doc. 11].1 That same day, Plaintiff filed an amended complaint, naming

SHP as the third-party medical provider contracted with Hamblen County Jail to provide medical

services [Doc. 13 p. 3]. However, Plaintiff’s amended complaint was not signed, and he was

ordered to file a signed copy [Doc. 15]. Plaintiff complied, filing a corrected, signed version on

November 11, 2019 [Doc. 17]. He likewise filed a summons issued to SHP [Doc. 18]. On March

4, 2020, Defendant SHP filed the instant motion to dismiss and a memorandum in support [Doc.

23].2




         1
           The parties later stipulated to the dismissal of Correct Health Hamblen, LLC [Doc. 22] which the Court
then dismissed as a defendant.
         2
           SHP and Plaintiff also jointly filed a Motion to Dismiss Count X [Doc. 25], which the Court granted [Doc.
26].

                                                         2
II.    MOTION TO DISMISS STANDARD

       To survive a motion to dismiss, a complaint must “state a claim to relief that is plausible

on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007)). A claim for relief is plausible on its face “when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Id. When considering a plaintiff’s claims, the Court must construe

the complaint in the light most favorable to the plaintiff and accept all well-pled factual allegations

as true. See League of United Latin Am. Citizens v. Bredesen, 500 F.3d 523, 527 (6th Cir. 2007).

Pursuant to Rule 12(b)(6), a complaint may be dismissed if it fails to give the defendant fair notice

of the claim or the grounds it rests on. Twombly, 550 U.S. at 555.

III.   DISCUSSION

       Defendant SHP seeks to dismiss Plaintiff’s complaint against it as barred by the statute of

limitations [Doc. 23]. Specifically, SHP avers that it was not named as a defendant until after the

statute of limitations had expired, and as Plaintiff’s amended complaint against it did not properly

relate back to the original complaint, these claims must be dismissed [Id.].

       Plaintiff raises his claims against SHP under §1983 [Doc. 17]. As §1983 has no statute of

limitations, federal courts rely on the forum state’s statute of limitations. Wallace v. Kato, 549

U.S. 384, 388 (2007). In Tennessee, such claims are subject to Tennessee’s one-year statute of

limitations. TCA § 28-3-104. Plaintiff’s claims against SHP arose from July 18 to July 21, 2018,

and he filed his first complaint on July 15, 2019 [Doc. 1]. However, this complaint did not name

SHP as a Defendant, but rather named Correct Health Hamblen, which had previously provided

medical services to the Hamblen County Jail [Id.]. On November 5, 2019, when Correct Health

filed an answer indicating that it had not served as the medical services provider at Hamblen

County Jail at the time of Plaintiff’s injuries, Plaintiff filed an amended complaint naming SHP as


                                                  3
a Defendant [Docs. 13, 17]. As such, SHP was not named as a Defendant until November 5, 2019,

long after the one-year statute of limitations had expired.

         However, under Federal Rule of Civil Procedure (“FRCP”) 15(c), Plaintiff’s amendment

and time-barred claim may be permitted if it “relates back.” Fed. R. Civ. P. 15(c). In relevant

part, FRCP 15(c) provides:

         (1) When an Amendment Relates Back. An amendment to a pleading relates back
             to the date of the original pleading when:
             …
             (C) the amendment changes the party or the naming of the party against whom
             a claim is asserted, if Rule 15(c)(1)(B) is satisfied and if, within the period
             provided by Rule 4(m) for serving the summons and complaint, the party to be
             brought in by amendment:
                 (i) received such notice of the action that it will not be prejudiced in
                 defending on the merits; and
                 (ii) knew or should have known that the action would have been brought
                 against it, but for a mistake concerning the proper party’s identity.

Fed. R. Civ. P. 15(c)(1)(C). The period provided by FRCP 4(m) is 90 days. Fed. R. Civ. P. 4(m).

Accordingly, for an amendment that changes a party to properly relate back, the added party must

have received notice of the action within 90 days after the initial complaint is filed. See Lockhart

v. Holiday Inn Express Southwind, 531 F. App’x 544, 548 (6th Cir. 2013).3 However, lack of

timely notice may be excused for good cause. See Jackson v. Herrington, 393 F. App’x 348, 353-

54 (6th Cir. 2010).

         Here, Plaintiff’s first complaint was filed on July 15, 2019, meaning that SHP would have

needed to receive notice by October 14, 2019 to meet the relation-back requirements set out in

FRCP 15(c). However, there is no evidence in the record that SHP was given notice prior to being

named as a defendant which did not occur until November 11, 2019. As such, no further analysis



         3
           Lockhart lists the presumptive time for serving a defendant as 120 days, however, this time was reduced by
amendment to 90 days. See Fed. R. Civ. P. 4(m) advisory committee’s note to 2015 amendment (“Shortening the time
to serve under Rule 4(m) means that the time of the notice required by Rule 15(c)(1)(C) for relation back is also
shortened.”)

                                                         4
under Rule 15(c)(1)(C) is necessary. Although it is possible that Plaintiff could have shown good

cause for his failure to serve SHP within the 90-day period, Plaintiff has not responded to SHP’s

Motion to Dismiss, and the time for doing so has passed. See E.D. Tenn. LR 7.1(a)(2). As such,

Plaintiff has waived any opposition thereto. E.D. Tenn. LR 7.2; Elmore v. Evans, 449 F. Supp. 2,

3 (E.D. Tenn. 1976), aff’d mem. 577 F.2d 740 (6th Cir. 1978). Accordingly, the Court finds that

Plaintiff’s amendment does not relate back, and SHP is entitled to dismissal.

IV.    CONCLUSION

       For the reasons set forth herein, Defendant Southern Health Partners is entitled to be

dismissed from this action. Accordingly, Defendant Southern Health Partners’ motion to dismiss

[Doc. 23] is GRANTED, and SHP is DISMISSED from this action.

       So ordered.

       ENTER:


                                                    s/J. RONNIE GREER
                                               UNITED STATES DISTRICT JUDGE




                                                5
